Case 8:20-cv-01107-AEP Document 22 Filed 08/31/21 Page 1 of 14 PageID 726




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


   WILLIAM RICHARDSON

                 Plaintiff,

   v.                                               Case No. 8:20-cv-1107-AEP

   KILOLO KIJAKAZI,
   Acting Commissioner of Social Security, 1

                 Defendant.
                                                /

                                           ORDER

          Plaintiff seeks judicial review of the denial of his claim for a period of

   disability and disability insurance benefits (“DIB”). As the Administrative Law

   Judge’s (“ALJ”) decision was based on substantial evidence and employed proper

   legal standards, the Commissioner’s decision is affirmed.

                                               I.

          A.     Procedural Background

          Plaintiff filed an application for a period of disability and DIB (Tr. 174-80).

   The Social Security Administration (“SSA”) denied Plaintiff’s claims both initially

   and upon reconsideration (Tr. 85-96, 99-111).             Plaintiff then requested an



   1
     Kilolo Kijakazi is now the Commissioner of Social Security. Pursuant to Rule 25(d) of
   the Federal Rules of Civil Procedure, Acting Commissioner Kilolo Kijakazi should be
   substituted for Commissioner Andrew M. Saul as the defendant in this matter. No further
   action needs to be taken to continue this matter by reason of the last sentence of section
   205(g) of the Social Security Act. 42 U.S.C. § 405(g).
Case 8:20-cv-01107-AEP Document 22 Filed 08/31/21 Page 2 of 14 PageID 727




   administrative hearing (Tr. 114-17). Per Plaintiff’s request, the ALJ held a hearing

   at which Plaintiff appeared and testified (Tr. 30-62). Following the hearing, the

   ALJ issued an unfavorable decision finding Plaintiff not disabled and accordingly

   denied Plaintiff’s claims for benefits (Tr. 8-29). Subsequently, Plaintiff requested

   review from the Appeals Council, which the Appeals Council denied (Tr. 1-6).

   Plaintiff then timely filed a complaint with this Court (Doc. 1). The case is now

   ripe for review under 42 U.S.C. §§ 405(g), 1383(c)(3).

         B.     Factual Background and the ALJ’s Decision

         Plaintiff, who was born in 1966, claimed disability beginning August 6, 2016

   (Tr. 34, 174). Plaintiff obtained a college education (including a master’s in criminal

   justice and business administration) (Tr. 37).        Plaintiff’s past relevant work

   experience included work as a probation and parole officer, correction officer, and

   security guard (Tr. 57, 208). Plaintiff alleged disability due to spinal back injury and

   nerves in left arm and leg (Tr. 85-86).

         In rendering the administrative decision, the ALJ concluded that Plaintiff

   met the insured status requirements through December 31, 2018 and had not

   engaged in substantial gainful activity since August 6, 2016, the alleged onset date,

   through the date last insured, December 31, 2018 (Tr. 13). After conducting a

   hearing and reviewing the evidence of record, the ALJ determined Plaintiff had the

   following severe impairments: spinal stenosis, radiculopathy, bilateral carpal tunnel




                                              2
Case 8:20-cv-01107-AEP Document 22 Filed 08/31/21 Page 3 of 14 PageID 728




   syndrome, allergic rhinitis, and migraine headaches (Tr. 13). 2       The ALJ also

   determined Plaintiff’s medically determinable impairment of anxiety was nonsevere

   (Tr. 14-15). Notwithstanding the noted impairments, the ALJ determined Plaintiff

   did not have an impairment or combination of impairments that met or medically

   equaled one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix

   1 (Tr. 15-16). The ALJ then concluded that Plaintiff retained a residual functional

   capacity (“RFC”) to perform light work except he could occasionally push, pull,

   and operate foot controls with the left lower extremity; occasionally stoop, kneel,

   crouch, and climb ramp and stairs; never crawl, or climb ladders, ropes, or scaffolds;

   avoid concentrated exposure to cold and pulmonary irritants; have no exposure to

   hazards; frequently reach, handle, finger, and feel with the non-dominant left hand;

   and occasionally reach overhead bilaterally (Tr. 16-17). In formulating Plaintiff’s

   RFC, the ALJ considered Plaintiff’s subjective complaints and determined that,

   although the evidence established the presence of underlying impairments that

   reasonably could be expected to produce the symptoms alleged, Plaintiff’s

   statements as to the intensity, persistence, and limiting effects of his symptoms were

   not entirely consistent with the medical evidence and other evidence (Tr. 17-23).

         Considering Plaintiff’s noted impairments and the assessment of a vocational

   expert (“VE”), however, the ALJ determined Plaintiff could perform his past

   relevant work as a security guard (Tr. 23). Even though the ALJ found Plaintiff



   2
     The ALJ also found Plaintiff’s two other physical impairments, thalassemia and
   gastroesophageal reflux disease, as non-severe (Tr. 14).


                                             3
Case 8:20-cv-01107-AEP Document 22 Filed 08/31/21 Page 4 of 14 PageID 729




   could perform his past relevant work, the ALJ still asked the VE about other jobs

   existing in the national economy (Tr. 23). Given Plaintiff’s background and RFC,

   the VE testified that Plaintiff could perform other jobs existing in significant

   numbers in the national economy, such as an usher, a furniture rental consultant,

   and a counter clerk (Tr. 24). Accordingly, based on Plaintiff’s age, education, work

   experience, RFC, and the testimony of the VE, the ALJ found Plaintiff not disabled

   (Tr. 24-25).

                                            II.

         To be entitled to benefits, a claimant must be disabled, meaning the claimant

   must be unable “to engage in any substantial gainful activity by reason of any

   medically determinable physical or mental impairment which can be expected to

   result in death or which has lasted or can be expected to last for a continuous period

   of not less than twelve months.” 42 U.S.C. § 423(d)(1)(A). “[A] physical or mental

   impairment is an impairment that results from anatomical, physiological, or

   psychological abnormalities which are demonstrable by medically acceptable

   clinical and laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3).

         The Social Security Administration, in order to regularize the adjudicative

   process, promulgated the detailed regulations currently in effect. These regulations

   establish a “sequential evaluation process” to determine whether a claimant is

   disabled. 20 C.F.R. § 404.1520. If an individual is found disabled at any point in

   the sequential review, further inquiry is unnecessary. 20 C.F.R. § 404.1520(a).

   Under this process, the ALJ must determine, in sequence, the following: whether



                                             4
Case 8:20-cv-01107-AEP Document 22 Filed 08/31/21 Page 5 of 14 PageID 730




   the claimant is currently engaged in substantial gainful activity; whether the

   claimant has a severe impairment, i.e., one that significantly limits the ability to

   perform work-related functions; whether the severe impairment meets or equals the

   medical criteria of 20 C.F.R. Part 404, Subpart P, Appendix 1; and whether the

   claimant can perform his or her past relevant work. 20 C.F.R. § 404.1520(a)(4). If

   the claimant cannot perform the tasks required of his or her prior work, step five of

   the evaluation requires the ALJ to decide if the claimant can do other work in the

   national economy in view of his or her age, education, and work experience. 20

   C.F.R. § 404.1520(a)(4)(v). A claimant is entitled to benefits only if unable to

   perform other work. Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987); 20 C.F.R. §

   404.1520(g)(1).

         A determination by the Commissioner that a claimant is not disabled must

   be upheld if it is supported by substantial evidence and comports with applicable

   legal standards. See 42 U.S.C. § 405(g). Substantial evidence is “such relevant

   evidence as a reasonable mind might accept as adequate to support a conclusion.”

   Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v. NLRB,

   305 U.S. 197, 229 (1938) (internal quotation marks omitted)); Miles v. Chater, 84

   F.3d 1397, 1400 (11th Cir. 1996). While the court reviews the Commissioner’s

   decision with deference to the factual findings, no such deference is given to the

   legal conclusions. Ingram v. Comm’r of Soc. Sec., 496 F.3d 1253, 1260 (11th Cir. 2007)

   (citations omitted).




                                             5
Case 8:20-cv-01107-AEP Document 22 Filed 08/31/21 Page 6 of 14 PageID 731




         In reviewing the Commissioner’s decision, the court may not re-weigh the

   evidence or substitute its own judgment for that of the ALJ even if it finds that the

   evidence preponderates against the ALJ’s decision. Crawford v. Comm’r of Soc. Sec.,

   363 F.3d 1155, 1158-59 (11th Cir. 2004) (citation omitted). The Commissioner’s

   failure to apply the correct law, or to give the reviewing court sufficient reasoning

   for determining that he or she has conducted the proper legal analysis, mandates

   reversal. Ingram, 496 F.3d at 1260 (citation omitted). The scope of review is thus

   limited to determining whether the findings of the Commissioner are supported by

   substantial evidence and whether the correct legal standards were applied. 42

   U.S.C. § 405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002) (per

   curiam) (citations omitted).

                                            III.

         Plaintiff argues that the ALJ erred by failing to adequately address how

   Plaintiff’s complaints of pain affected his ability to concentrate and focus.

   Specifically, Plaintiff contends the ALJ did not properly evaluate Plaintiff’s treating

   physician’s opinion and the ALJ improperly discounted his subjective complaints.

   For the following reasons, the ALJ applied the correct legal standards and the ALJ’s

   decision is supported by substantial evidence.

         A.     Medical Opinion

         Plaintiff contends that the ALJ failed to properly evaluate the opinion of Dr.

   Eugenia Glaros, Plaintiff’s treating physician.




                                             6
Case 8:20-cv-01107-AEP Document 22 Filed 08/31/21 Page 7 of 14 PageID 732




         In September 2017, Dr. Glaros completed an RFC Questionnaire for SSA

   (Tr. 458-61). Although most of the RFC Questionnaire focuses on Plaintiff’s

   physical impairments, 3 Dr. Glaros found that Plaintiff’s pain would constantly

   interfere with attention and concentration at work and that stress worsens Plaintiff’s

   symptoms (Tr. 458). Dr. Glaros noted Plaintiff would be incapable of even “low

   stress” jobs because Plaintiff’s chronic pain and significant changes in physical

   capacity cause him increased stress and frustration (Tr. 458). Dr. Glaros concluded

   that Plaintiff’s physical impairments that limit his mobility and functional capacity

   cause depression or chronic anxiety (Tr. 458). Dr. Glaros noted emotional factors

   contributed to the severity of Plaintiff’s subjective complaints and functional

   limitations (Tr. 458).

         In considering Dr. Glaros’s opinion, the ALJ found the opinion not

   persuasive because the supporting statement is vague and without specific

   references (Tr. 15). The ALJ also determined that Dr. Glaros’s opinion was not

   consistent with the objective evidence that shows Plaintiff has normal mental

   functioning, including Dr. Glaros’s own records (Tr. 15).

         Because Plaintiff applied for DIB on August 11, 2017 (Tr. 174-80) the new

   SSA regulations apply to how the ALJ considers and articulates medical opinions.

   See 20 C.F.R. § 404.1520c; see also Simon v. Comm’r of Soc. Sec., No. 19-14682, 2021



   3
    Plaintiff does not argue the ALJ improperly evaluated Dr. Glaros’s opinion about his
   physical impairments. Thus, this issue is waived. See Outlaw v. Barnhart, 197 F. App’x
   825, 828 n.3 (11th Cir. 2006) (noting that an issue was waived because the claimant did
   not elaborate on the claim or provide citation to authority about the claim).


                                             7
Case 8:20-cv-01107-AEP Document 22 Filed 08/31/21 Page 8 of 14 PageID 733




   WL 3556433, at *7 n.4 (11th Cir. Aug. 12, 2021) (indicating that 20 C.F.R. §

   404.1527 only applies to disability claims filed before March 27, 2017, and claims

   filed after that date are governed by 20 C.F.R. § 404.1520c, which prescribes a

   somewhat different framework for evaluating medical opinions).

         Under the new regulations, the ALJ must still articulate how he or she

   considered the medical opinions in rendering the decision.            20 C.F.R. §

   404.1520c(a). Pursuant to 20 C.F.R. § 404.1520c, however, an ALJ “will not defer

   or give any specific evidentiary weight, including controlling weight, to any medical

   opinion(s) or prior administrative finding(s), including those from [a claimant’s]

   medical sources.” 20 C.F.R. § 404.1520c(a). Rather, an ALJ should consider a

   medical opinion based on the following factors, as appropriate: supportability,

   consistency, relationship with the claimant, and specialization, as well as any other

   relevant factors. 20 C.F.R. § 404.1520c(a) & (c). The most important factors an

   ALJ will consider in evaluating the persuasiveness of a medical opinion are

   supportability and consistency. 20 C.F.R. § 404.1520c(a) & (b)(2). For example,

   the more relevant the objective medical evidence and supporting explanation

   provide by a medical source to support his or her medical opinion, the more

   persuasive the medical opinion will be. 20 C.F.R. § 404.1520c(c)(1). Likewise, the

   more consistent a medical opinion is with the evidence from other medical sources

   and nonmedical sources in the claim, the more persuasive the medical opinion will

   be. 20 C.F.R. § 404.1520c(c)(2).




                                            8
Case 8:20-cv-01107-AEP Document 22 Filed 08/31/21 Page 9 of 14 PageID 734




         Here, the ALJ appropriately considered Dr. Glaros’s treatment notes and

   assessed Dr. Glaros’s opinion under the new regulation (Tr. 15, 22-23). As noted,

   the ALJ stated that, given the inconsistency with the objective evidence of the

   record, including Dr. Glaros’s own treatment motes, the ALJ found Dr. Glaros’s

   opinion not persuasive (Tr. 15). For example, at appointments with Dr. Glaros,

   Plaintiff was alert, oriented to time, place, and place, cooperative, and had normal

   insight, normal judgment, and normal speech (Tr. 350, 366, 417, 435-36, 464-65,

   521-22, 535-36, 544-45, 556-57). At those same appointments with Dr. Glaros,

   Plaintiff also denied anxiety, nervousness and denied any memory loss or confusion

   (Tr. 349, 365, 416, 435, 463, 520-21, 534, 543-44, 555-56).

         Although Plaintiff’s medical records note a diagnosis of unspecified anxiety

   disorder, the objective findings show normal mental functioning and provide no

   recommendations on seeking mental health treatment. For example, in January

   2016, Plaintiff had no mental health complaints, and the objective findings showed

   Plaintiff was in no acute distress, alert, normal affect, and normal mood (Tr. 484-

   87). In May 2016, the doctor noted that Plaintiff appeared to be in no acute distress,

   and Plaintiff denied feelings of depression or anxiety and no memory loss (Tr. 490-

   91). At an August 2016 appointment, Plaintiff noted no anxiety, and the doctor

   found Plaintiff was alert, in no acute distress, had normal affect, appearance, and

   mood, and no decreased eye contact (Tr. 507-08). At a September 2016

   appointment, although the doctor noted Plaintiff was anxious, Plaintiff denied any

   anxiety or depression, and the doctor noted Plaintiff had appropriate mood and



                                             9
Case 8:20-cv-01107-AEP Document 22 Filed 08/31/21 Page 10 of 14 PageID 735




   affect and was properly oriented to time, place, and situation (Tr. 290-95). At a

   September 2017 consultive exam, the doctor noted Plaintiff was in no acute distress,

   was alert and properly oriented, had clear and understanding speech, and had

   appropriate mood and appearance (Tr. 450-51). At other various appointments in

   2017 and 2018, doctors noted Plaintiff was alert, cooperative, normal affect,

   properly oriented, and not in acute distress (See Tr. 514, 564, 575, 609).

         The ALJ also found Dr. Glaros’s opinion about Plaintiff’s supporting

   statements to be vague and without references to medical opinions. For example,

   Dr. Glaros checked that Plaintiff’s pain would constantly interfere with his

   concentration and attention, but Dr. Glaros provides no more information to

   support that assertion. Despite that assertion, Dr. Glaros’s treatment notes showed

   normal mental functioning despite Plaintiff noted to be in physical pain at those

   visits (See Tr. 349-50, 365-66, 435-36, 463-65, 520-22, 534-36, 543-45, 555-57).

         Plaintiff also contends the ALJ should have addressed Dr. Glaros’s opinion

   about concentration deficits. Even though the ALJ does not need to address every

   finding set forth by a medical source, the ALJ here did address Dr. Glaro’s opinion

   about Plaintiff’s nonexertional limitations and found them lacking in supportability

   and consistency. See Adams v. Comm’r, Soc. Sec. Admin., 586 F. App’x 531, 534 (11th

   Cir. 2014) (citation omitted) (finding that the ALJ did not err by failing to

   specifically address a medical source’s opinion regarding various limitations, as the

   ALJ’s decision made clear that the ALJ considered both the medical source’s

   opinion and the plaintiff’s medical condition as a whole).



                                            10
Case 8:20-cv-01107-AEP Document 22 Filed 08/31/21 Page 11 of 14 PageID 736




         Given the inconsistencies with the record and the vague statements within

   Dr. Glaros’s opinion, the ALJ appropriately found Dr. Glaros’s opinion not

   persuasive. Under the new regulation, the ALJ applied the proper legal standard,

   and the decision is supported by substantial evidence.

         B.     Subjective Complaints

         Plaintiff contends that the ALJ erred by rejecting his subjective complaints of

   pain that impairs his concentration and focus. 4 As an initial matter, Plaintiff’s

   subjective complaints will not alone establish disability. 20 C.F.R. § 404.1529(a).

   Plaintiff has the burden of providing sufficient evidence to support allegations of

   disabling pain or other symptoms. 20 C.F.R. § 404.1529(a).

         To establish a disability based on testimony of pain and other symptoms, the

   claimant must show evidence of an underlying medical condition and either (1)

   objective medical evidence confirming the severity of the alleged symptoms or (2)

   that the objectively determined medical condition can reasonably be expected to

   give rise to the alleged symptoms. Wilson, 284 F.3d at 1225 (citing Holt v. Sullivan,

   921 F.2d 1221, 1223 (11th Cir. 1991)); see also 20 C.F.R. § 404.1529; SSR 16-3p,

   2017 WL 5180304 (Oct. 25, 2017). If a claimant shows an underlying mental or

   physical impairment that could reasonably expected to produce the alleged

   subjective complaints, the ALJ “must evaluate the intensity and persistence” of



   4
     Because Plaintiff’s argument centers on how Plaintiff’s pain affects his mental
   functioning in concentrating and focusing, Plaintiff does not argue the ALJ erred in
   evaluating his subjective complaints as it relates to his physical impairments. Thus,
   this issue is waived. Outlaw v. Barnhart, 197 F. App’x at 828 n.3


                                            11
Case 8:20-cv-01107-AEP Document 22 Filed 08/31/21 Page 12 of 14 PageID 737




   those symptoms affect the claimant’s ability to do work. 20 C.F.R. § 404.1529(c).

   In considering a claimant’s subjective complaints, the ALJ may consider whether

   any inconsistencies exist in the evidence and the extent to which any conflicts exist

   between a claimant’s statements and the rest of the evidence.           20 C.F.R. §

   404.1529(c)(4).

         If the ALJ discounts Plaintiff’s testimony about subjective complaints after

   finding a medically determinable impairment that could reasonably be expected to

   produce the claimant’s pain or other symptoms, he must “articulate explicit and

   adequate reasons” for doing so. Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir.

   2005) (per curiam) (quoting Foote v. Chater, 67 F.3d 1553, 1561-62 (11th Cir. 1995)

   (per curiam)). The reasons given for discrediting pain testimony must be based on

   substantial evidence. Marbury v. Sullivan, 957 F.2d 837, 839 (11th Cir. 1992) (per

   curiam).

         The ALJ sufficiently articulated reasons for rejecting Plaintiff’s subjective

   complaint on how pain affects his concentration and focus. The ALJ determined

   Plaintiff’s testimony about his symptoms were not entirely consistent with the

   medical evidence and other evidence in the record. At the hearing, Plaintiff testified

   that the pain from his neck and lower back affect his ability to remember things and

   maintain attention, concentration, and focus (Tr. 47).         Specifically, Plaintiff

   explained that he forgets to do things and his wife needs to remind him (Tr. 48).

         As discussed above, the medical evidence does not support Plaintiff’s

   testimony that his pain affects his concentration and focus. Plaintiff’s medical



                                            12
Case 8:20-cv-01107-AEP Document 22 Filed 08/31/21 Page 13 of 14 PageID 738




   records contain normal objective findings about his mental functioning, and

   Plaintiff often denied any mental health issues (See Tr. 290-95, 349-50, 365-66, 435-

   36, 450-51, 463-65, 484-87, 490-91, 507-08, 514, 520-22, 534-36, 543-45, 555-57,

   564, 575, 609).

         The ALJ also considered other evidence including the “Function Report”

   completed by Plaintiff (Tr. 14, 218-25). In the Function Report, Plaintiff stated that

   he does not need any special reminders to take care of his personal needs and

   grooming or to take medication (Tr. 220). Plaintiff explained that he does prepare

   quick meals and helps with some housework such as dishes (Tr. 220). Plaintiff

   stated that he does not need to be reminded to go places (Tr. 223). Despite noting

   he can only pay attention for twenty minutes, he stated he can finish what he started

   such as reading, watching a movie, and conversations (Tr. 223).

         The ALJ articulated explicit and adequate reasons for finding Plaintiff’s

   subjective complaints of pain affecting his concentration and focus as not entirely

   consistent with the record. Thus, the ALJ applied the proper legal standard, and

   the decision is supported by substantial evidence.

                                            IV.

         Accordingly, after consideration, it is hereby

         ORDERED:

         1. The decision of the Commissioner is affirmed.

         2. The Clerk is directed to enter final judgment in favor of the Commissioner

   and close the case.



                                            13
Case 8:20-cv-01107-AEP Document 22 Filed 08/31/21 Page 14 of 14 PageID 739




           DONE AND ORDERED in Tampa, Florida, on this 31st day of August

   2021.




   cc: Counsel of Record




                                       14
